DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
28th   April   21
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
                      �upr.em.e <llouri of <llalifornht
                                  JORGE E. NAVARRETE
                             Clerk and Executive Officer of the Supreme Court



        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                               OFTHE

                               STATE OF CALIFORNIA

                                PAUL ADAM STEWART

I, JORGE E. NAVARRETE, Clerk of the Supreme Court of the State of California, do
hereby certify that PA UL ADAM STEWART, #153467, was on the 18th day ofJune, 1991,
duly admitted to practice as an attorney and counselor at law in all the courts ofthis state,
and is now listed on the Roll of Attorneys as a member of the bar of this state in good
standing.




                                                Witness my hand and the seal ofthe court
                                                on the 28th day of April 2021.


                                                JORGE E. NAVARRETE
                                                Clerk of the Supreme Court



                                                        Regine
